VAIVAO, J.,
concurring in part and dissenting in part:
Although the decision of the Court is correct according to the law, the sa‘o should never have alienated this communal land without consultation and consent of the family.
The Fono has recently enacted an amendment to A.S.C.A. § 37.0103 that will prevent the registration of land unless the proposed *72registration has been advertised at least twice in a local newspaper. Public Law No. 21-1. This law will go a long way toward solving the problems presented by cases like this one. The pono should also provide, however, that (he Land Commission may not approve the alienation of communal land unless it is satisfied that there has been full consultation with the whole family and that the family consents to the alienation. Indeed, the Fono should strongly consider an outright prohibition on the further alienation of communal land.
I concur in the judgment, because the law allows the Court no choice in the present case. But I strongly disagree with the law insofar as it allows any alienation of communal land except in strict accordance with Samoan custom.
(Rees, J., joins in this separate opinion.)